DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 11 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crum (US 2014/0327282).  Crum discloses a seat comprising: a chassis (fig. 1: 110); a seat frame (fig. 1: 210, 230) attached to the chassis, the seat frame comprising a pair of links (fig. 1: 120) paragraph 0048: 120 attached to 200) positioned on either side of the chassis; a seat cushion (fig. 1: 310) attached to the seat frame; a backrest (fig. 4: 110) attached to the seat frame; and a resilient hinge (fig. 1: 240) formed as a unitary body, the seat cushion or the backrest pivotably attached to the seat frame by the resilient hinge (the seat and backrest are pivotably attached to the seat frame 210/230 though the resilient hinge).
As concerns claims 2 and 17, Crum discloses wherein the seat cushion and backrest are attached to the chassis via the seat frame (the seat frame 200 is between the backrest/cushion and chassis 110).
As concerns claims 3 and 18, Crum discloses wherein each link of the pair of links having a planar surface that opposes the planar surface of the other link of the pair of links (both links/armrest 120 having opposing planar surfaces).
As concerns claim 6, Crum discloses wherein the resilient hinge is formed from a resilient polymer (paragraph 0040: 240 may be a plastic spring plate).
As concerns claim 11, Crum discloses a seat, comprising: a chassis (fig. 1: 110); a seat frame (fig. 1: 210, 230) attached to the chassis, the seat frame comprising a first link (fig. 1: 120) on a first side of the chassis and a second link (fig. 1: 120) on a second side of the chassis such that the chassis is positioned between the first and second links; a seat cushion (fig. 1: 310) attached to the seat frame; a backrest (fig. 1: 410) attached to the seat frame; and a resilient hinge (fig. 1: 240) formed as a unitary body, the seat cushion or the backrest pivotably attached to the seat frame by the resilient hinge (the seat and backrest are pivotably attached to the seat frame 210/230 though the resilient hinge).
As concerns claim 19, Crum discloses wherein the seat frame includes a spanner bar (fig. 1: 210) that extends between the first planar surface and second planar surface. 

Claim(s) 11, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feldman (US 2,283,000). Feldman discloses a chassis (fig. 2: 14); a seat frame (fig. 2: 10, 3); a seat cushion (fig. 3: 1) pivotably attached to the seat frame; a backrest (fig. 2: 6) pivotably attached to the seat frame; a first swing arm (fig. 2: 23) having a top end and a bottom end, the top end pivotably attached to the chassis at a first stationary pivot joint and the bottom end pivotably attached to the seat frame at a first floating pivot joint: and a second swing arm (fig. 2: 22) having a top end and a bottom end, the top end pivotably attached to the chassis at a second stationary pivot joint and the bottom end pivotably attached to the seat frame at a second floating pivot joint such that the seat frame is capable of a swinging motion relative to the chassis along a forward to backward direction of the seat. 
As concerns claim 13, Feldman discloses wherein the first swing arm (fig. 2: 23) is forward of the second swing arm (fig. 2: 22), and wherein a distance between the first stationary pivot joint (at the top end of the arm) and the first floating pivot joint (bottom end of arm 23) is greater than a distance between the second stationary pivot joint and second floating pivot joint (as shown in fig. 2, 23 is angled inward with respect to vertical between the chassis and seat frame, while 22 is vertical and as such 23 is longer.).
	As concerns claim 14, Feldman discloses wherein a predetermined distance between the first and second stationary pivot joints is greater than a predetermined distance between the first and second floating pivot joints (as shown in fig. 2 and discussed above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fontaine (US 2011/0148161).  Fontaine teaches a chassis (shown in annotated fig); a seat frame (fig. 1: 12, 46); a seat cushion (fig. 1: 36) pivotably attached to the seat frame; a first swing arm having a top end and a bottom end, the top end pivotably attached to the chassis at a first stationary pivot joint and the bottom end pivotably attached to the seat frame at a first floating pivot joint: and a second swing arm having a top end and a bottom end, the top end pivotably attached to the chassis at a second stationary pivot joint and the bottom end pivotably attached to the seat frame at a second floating pivot joint such that the seat frame is capable of a swinging motion relative to the chassis along a forward to backward direction of the seat (as shown in annotated figure). 
Fontaine does not teach a backrest (fig. 2: 6) pivotably attached to the seat frame.  However, rotatable backrests and armrests are considered old and well known in the art, as shown by Percoco (fig. 1: 14 and 70 respectively).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to modify the backrest and armrests of Fontaine to be pivotable in order to provide additional comfort to the user.

    PNG
    media_image1.png
    471
    392
    media_image1.png
    Greyscale

	As concerns claim 12, Fontaine, as modified, teaches wherein the seat cushion is attached to the seat frame by a hinge (fig. 1: the front portion of cushion 36 is attached to 46 by a pivot/hinge connection).
As concerns claim 15, Fontaine, as modified, teaches wherein the seat cushion is pivotably attached to the seat frame about a pivot axis fixed relative to the seat frame (fig. 1: the pivot axis at 18 is fixed).

Allowable Subject Matter
Claims 4, 5, 7-10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach wherein the chassis includes a pair of supports, each support of the pair of supports having a planar surface that opposes the planar surface of the other support of the pair of supports, wherein the resilient hinge is secured directly to spanner bar extending between the first and second planar surfaces, wherein the resilient hinge has a neutral position, wherein the resilient hinge includes a first pair of abutment surfaces configured to control a range of motion in a first direction relative to the neutral position, and wherein the resilient hinge includes a second pair of abutment surfaces configured to control a range of motion in a second direction relative to the neutral position opposite the first direction, or wherein the seat frame is connected to the chassis with a front joint and a rear joint, each of the front joint and the rear joint selected from the group consisting of a swing arm and a roller and track combination, and the seat frame is capable of a swinging motion relative to the chassis along a forward to backward direction of the seat.  Further, there is no teaching, suggestion or motivation to modify the prior art, absent hindsight. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636